                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


 SHARON SCHAEFER
                                                                          CIVIL ACTION
 VERSUS
                                                                          NO. 16-17784
 DAVID PERALTA, et al.
                                                                          SECTION M (3)


                                          ORDER & REASONS

        Before the Court is a motion by defendant the St. Bernard Parish Government (the

“Parish”) for summary judgment seeking dismissal of plaintiff Sharon Schaefer’s retaliation and

hostile work environment claims.1 Schaefer filed a memorandum in opposition,2 and both

parties replied in further support of, or opposition to, the motion.3 On September 26, 2019, the

Court heard oral argument on the motion.4 Having considered the parties’ memoranda, the

statements made at oral argument, the record, and the applicable law, the Court finds that

summary judgment in favor of the Parish dismissing Schaefer’s claims is warranted under

controlling United States Supreme Court precedent because Schaefer was terminated for a non-

retaliatory reason, and she did not avail herself of the Parish’s reporting system to address the

alleged hostile work environment.




        1
           R. Docs. 123. Also before the Court are: (1) the Parish’s motion to strike inadmissible exhibits and
unsupported factual assertions from Schaefer’s opposition to the Parish’s motion for summary judgment (R. Doc.
132); and (2) Schaefer’s motion for leave to supplement and amend her memorandum in opposition to the Parish’s
motion for summary judgment (R. Doc. 145). Both motions are opposed (R. Docs. 149 & 147, respectively).
Because the Court finds that the Parish is entitled to summary judgment, even if all documents Schaefer seeks to
admit are considered, IT IS ORDERED that the Parish’s motion to strike (R. Doc. 132) is DENIED, and Schaefer’s
motion for leave to supplement (R. Doc. 145) is GRANTED.
         2
           R. Doc. 129.
         3
           R. Docs. 140, 158 & 162.
         4
           R. Doc. 155.
I.     BACKGROUND

       This matter concerns a former employee’s claims for retaliation and hostile work

environment brought against her former employer. In 2007, the Parish hired Schaefer as a legal

secretary, and she was an at-will, unclassified employee.5 Dr. Jerry Graves, Jr. was Schaefer’s

supervisor until he resigned in December 2013.6                    Thereafter, William McGoey became

Schaefer’s direct supervisor.7

       Schaefer eventually began a romantic relationship with David Peralta, who was the

Parish’s chief administrative officer.8 Schaefer and Peralta became engaged in June 2011.9

Peralta was elected Parish president in November 2011, and took office in January 2012.10

Schaefer and Peralta were married in March 2012.11

       In September 2013, Schaefer witnessed fellow employee Donald Bourgeois gambling at

work, and reported this conduct to Sharon Williams, the Parish’s conflict attorney.12 Peralta

allegedly attacked Schaefer verbally for reporting Bourgeois’s conduct to Williams, and

suspended Schaefer for three days without pay.13 Schaefer appealed the suspension, and was

informed that Graves would overturn it.14 However, Peralta emailed Graves and informed him

that the suspension was not to be vacated, and the suspension was then upheld.15




       5
         R. Doc. 97 at 4; R. Doc. 123-3 at 1.
       6
         R. Doc. 123-3 at 2.
       7
         Id.
       8
         R. Doc. 97 at 4.
       9
         Id.
       10
          Id.
       11
          Id.
       12
          Id. at 6. The Parish says the gambling consisted of administering an office football pool.
       13
          Id.
       14
          Id.
       15
          Id.

                                                        2
       On October 27, 2013, Peralta allegedly raped Schaefer in a torture chamber he prepared

in their home.16 Peralta then prevented Schaefer from leaving the home.17 Once she was able to

escape, Schaefer immediately reported the rape to the police.18

       On October 28, 2013, Schaefer went to her workplace at the Parish to request leave, but

Peralta’s personal attorney, Pat Fanning, allegedly accosted her and brought her to Peralta’s

office.19 According to Schaefer, after Peralta apologized to her, he grabbed her and dug his

fingers into her shoulder, threatened to fire her if she did not drop the charges, struck her when

she refused to do so, and then forced her to walk out of the building while holding his hand in

case any media were present.20 Schaefer alleges that Fanning escorted her to the sheriff’s office

where she was supposed to drop the rape charges against Peralta.21 Although she dropped the

charges, Schaefer refused to withdraw the report, which angered Peralta.22 Shortly thereafter,

Schaefer and Peralta vacationed together at Walt Disney World.23

       On December 4, 2013, Schaefer went to Peralta’s office to see him.24 He was not there,

but his assistant Kim Owens was.25 Schaefer told Owens that she was upset about family

matters.26 Then, Lenor Duplessis, another Parish employee, arrived and joined the

conversation.27 Schaefer commented that she needed a gun.28 Duplessis advised Schaefer to

seek professional help, and Schaefer told Duplessis that she was having trouble at home.29


       16
          Id. at 7.
       17
          Id. at 8.
       18
          Id.
       19
          Id. at 9.
       20
          Id.
       21
          Id. at 9-10.
       22
          Id. at 10.
       23
          R. Doc. 123-3 at 2.
       24
          R. Doc. 123-5.
       25
          Id.
       26
          Id.
       27
          Id.; R. Doc. 123-4.
       28
          R. Doc. 123-5; R. Doc. 123-4.
       29
          R. Doc. 123-4.

                                                3
Schaefer and Owens both left the office, and Schaefer accused Owens of having an affair with

Peralta, which Owens denied.30

         On December 5, 2013, McGoey placed Schaefer on paid leave.31 Another employee

donated sick leave to Schaefer so that she could continue leave with pay until January 2, 2014.32

         On December 23, 2013, Schaefer filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”).33 In the EEOC charge, Schaefer alleges that

she was repeatedly sexually harassed by Peralta and that she was retaliated against for filing a

criminal complaint against Peralta.34

         On January 1, 2014, Schaefer sent McGoey an email informing him that she was

diagnosed with post-traumatic stress disorder (“PTSD”) and requesting leave under the Family

Medical Leave Act (“FMLA”).35 McGoey authorized Schaefer’s requested FMLA leave, which

began on January 2, 2014.36

         On January 7, 2014, McGoey wrote to Schaeffer asking her to return any files or

documents she might have because they are the property of the Parish.37

         On March 14, 2014, the Parish’s human resources department sent Schaefer a letter

asking her to have her primary care physician complete the FMLA certification forms that were



         30
            R. Doc. 123-5. The complaint alleges a different scenario for the events of December 4, 2013. R. Doc.
97. Schaefer alleges that on that day, she complained about Peralta’s discrimination and he summoned her to his
office where he verbally attacked her, forced her to take a leave of absence until January 1, 2014, and ordered her to
withdraw the rape incident report and to commit herself to a mental institution. Id. at 10. There is no summary-
judgment evidence in the record to support this alleged version of events. Further, at her deposition, Schaefer
acknowledged that she made the gun comment in front of Owens and Duplessis, although she testified she
immediately explained to Owens and Duplessis that she would not kill herself in light of her grandchildren. R. Doc.
129-7 at 12.
         31
            R. Doc. 123-3 at 3.
         32
            Id. at 3-4.
         33
            R. Doc. 97-1.
         34
            Id. at 1-2.
         35
            R. Doc. 123-3 at 4.
         36
            Id.
         37
            R. Doc. 160-11.

                                                          4
previously provided to her.38 The letter also informed Schaefer that her twelve weeks of FMLA

leave would expire on April 1, 2014, and that her job would no longer be protected if she did not

return to work on April 2, 2014.39 Schaefer did not return to work on April 2, 2014, and she was

terminated as a result.40

        The EEOC sent Schaefer a right-to-sue letter on September 29, 2016, and she filed this

action on December 23, 2016.41 Initially, Schaefer brought a number of state law and federal

claims, against several defendants, including a Title VII claim for hostile work environment and

retaliation against the Parish.42 In a December 7, 2017 Order & Reasons ruling on several

motions, this Court dismissed all of Schaefer’s claims except her retaliation and hostile work

environment claims against the Parish.43

II.     PENDING MOTION

        The Parish filed the instant motion for summary judgment arguing that Schaefer cannot

prevail on her retaliation and hostile work environment claims.44 With respect to the retaliation

claim, the Parish argues that Schaefer cannot prove that her filing a police report against Peralta

concerning the October 27, 2013 incident was the “but-for” cause of her termination.45 Rather,

the Parish contends that Schaefer was terminated because she failed to return to work from her

FMLA leave and that she has admitted never returning to any type of work.46 The Parish further




        38
            R. Doc. 123-9 at 1.
        39
            Id. at 1-2.
         40
            R. Doc. 123-10.
         41
            R. Doc. 97-2; R. Doc. 1.
         42
            R. Doc. 1.
         43
            R. Doc. 95. This case was originally assigned to another section of this Court but was realloted to this
section upon the confirmation of the undersigned. R. Doc. 109.
         44
            R. Doc. 123.
         45
            R. Doc. 123-2 at 7-11.
         46
            Id.

                                                         5
argues that Schaefer cannot prevail on her hostile work environment claim because she did not

avail herself of the Parish’s reporting mechanism.47

       Schaefer, on the other hand, argues that she was terminated before she failed to return

from FMLA leave, in closer proximity to her reporting the alleged rape.48             According to

Schaefer, she was terminated in December 2013.49           Schaefer contends that the “tone” of

McGoey’s January 7, 2014 letter implies that she was terminated at least as of that date.50 She

also argues that her last day could not have been April 2, 2014, because she received her last pay

check in February 2014.51 As to the hostile work environment claim, Schaefer argues that

Peralta prevented her from reporting his conduct but that, in any event, the Parish was aware of

the conduct by virtue of Peralta’s knowledge of it.52

III.   LAW & ANALYSIS

       A.       Summary Judgment Standard

       Summary judgment is proper “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c)

mandates the entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which the party will bear the burden of proof at trial.” Id. A

party moving for summary judgment bears the initial burden of demonstrating the basis for



       47
          Id. at 12-15.
       48
          R. Doc. 129 at 15-17.
       49
          Id. at 16.
       50
          Id.
       51
          Id.
       52
          Id. at 11-12.

                                                 6
summary judgment and identifying those portions of the record, discovery, and any affidavits

supporting the conclusion that there is no genuine issue of material fact. Id. at 323. If the

moving party meets that burden, then the nonmoving party must use evidence cognizable under

Rule 56 to demonstrate the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996).           The

substantive law identifies which facts are material. Id. Material facts are not genuinely disputed

when a rational trier of fact could not find for the nonmoving party upon a review of the record

taken as a whole. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986); Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50;

Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a

court may not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v.

Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court

must assess the evidence, review the facts, and draw any appropriate inferences based on the

evidence in the light most favorable to the party opposing summary judgment. See Tolan v.

Cotton, 572 U.S. 650, 656 (2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir.

2001). Yet, a court only draws reasonable inferences in favor of the nonmovant “when there is

an actual controversy, that is, when both parties have submitted evidence of contradictory facts.”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990)).




                                                 7
       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625

(5th Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

       B.      Retaliation

       Title VII’s anti-retaliation provision provides, in pertinent part:

       It shall be an unlawful employment practice for an employer to discriminate
       against any of [its] employees ... because [s]he has opposed any practice made an
       unlawful employment practice by this subchapter, or because [s]he has made a
       charge, testified, assisted, or participated in any manner in an investigation,
       proceeding, or hearing under this subchapter.
42 U.S.C. § 2000e-3(a).

       The Fifth Circuit’s Title VII retaliation framework places the initial burden on the

employee to produce evidence that: (1) she participated in an activity protected by Title VII; (2)

her employer took an adverse employment action against her; and (3) there is a causal

connection between the adverse employment action and the protected activity. Alkhawaldeh v.

Dow Chem. Co., 851 F.3d 422, 427 (5th Cir. 2017). If the employee establishes this prima facie

case, there is “an inference of retaliation,” and “[t]he burden then shifts to the employer to

articulate a legitimate non-retaliatory reason for the adverse employment action.” Id. “Once the

employer articulates a legitimate, non-retaliatory reason for the adverse employment action, the


                                                  8
burden shifts back to the employee to demonstrate that the employer’s stated reason is actually a

pretext for retaliation.”   Id. (internal quotation omitted).   “In order to demonstrate pretext

sufficient to defeat a motion for summary judgment, an employee must produce evidence that

could lead a reasonable fact-finder to conclude that the adverse employment action would not

have occurred ‘but for’ the employee’s decision to engage in an activity protected by Title VII.”

Id. (internal quotation omitted). Indeed, the Supreme Court has held “that Title VII retaliation

claims require proof that the desire to retaliate was the but-for cause of the challenged

employment action.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 352 (2013).

          The Court will assume without deciding that Schaefer has established a prima facie case

of retaliation based on her April 2, 2014 termination. The Parish has produced evidence that it

had a legitimate, non-discriminatory reason for terminating Schaefer’s employment, specifically,

that she exhausted her FMLA leave and failed to return to work on April 2, 2014, as she was

instructed to in the March 14, 2014 letter to her, and Schaefer, to this day, still insists she is

incapable of returning to work. See Schilling v. La. Dept. of Transp. & Dev., 2014 WL 3721959,

at *19 (M.D. La. July 28, 2014) (an employee’s failure to return to work after exhausting FMLA

leave is a legitimate, non-discriminatory reason for termination); Johnson v. Dallas Cty. Sw. Inst.

of Forensic Sci. & Med. Exam’r Dep’t, 2014 WL 177284, at *7-8 (N.D. Tex. Jan. 16, 2014)

(same).

          Because the Parish has met its burden, Shaffer must adduce sufficient evidence that the

Parish’s proffered reason for her termination is a pretext for retaliation by showing that the

termination would not have occurred but-for her filing a police report regarding the October 27,

2013 incident. See Alkhawaldeh, 851 F.3d at 427. Schaefer has not produced any evidence to

meet this standard. Instead she relies on her assumption that she was terminated in December

2013, the “tone” of a January 2014 letter from McGoey asking her to return files, and her



                                                 9
receiving her last paycheck in February 2014. There are no documents or testimony, other than

Schaefer’s subjective belief, supporting the notion that she was terminated in December 2013,

rather than given a leave of absence. McGoey’s January 7, 2014 letter does not state that

Schaefer has been terminated and her subjective interpretation of the “tone” is not proof, or even

a reasonable inference, of termination. On its face, the letter simply asks for the return of the

Parish’s files and documents, identifying specific legal files that were missing from Schaefer’s

office. The request is nothing more than a prudent and minimally intrusive measure to ensure

the continuity of the Parish’s business during an employee’s absence due to FMLA leave. The

Parish’s March 14, 2014 letter does not alter this conclusion. Suspension of pay while on FMLA

leave is not proof, or a reasonable inference, of termination.       Rather, it signifies that the

employee has run out of paid-leave hours and has switched to a leave-without-pay status – a

common experience in today’s workplace. The documentary evidence shows that Schaefer was

terminated on April 2, 2014, when she failed to return to work as instructed by the March 14,

2014 letter. Schaefer has failed to sustain her ultimate burden of proof: the but-for standard

represents a high burden that Schaefer has not and cannot meet in light of all the evidence

presented. Therefore, the Parish is entitled to summary judgment dismissing her retaliation

claim.

         C.     Hostile Work Environment

         Title VII forbids an employer from discriminating “against any individual with respect to

his [or her] compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Hostile

work environment claims are cognizable under Title VII for harassment that is severe or

pervasive. Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 753 (1998). To prevail on a hostile

work environment claim, a plaintiff must prove: “(1) membership in a protected group; (2)



                                                10
harassment; (3) based on a factor rendered impermissible by Title VII; (4) the harassment

affected a term, condition, or privilege of employment; and (5) the employer knew or should

have known of the harassment yet failed to address it promptly.” Hernandez v. Yellow Transp.,

Inc., 670 F.3d 644, 654 (5th Cir. 2012). A term, condition, or privilege of employment is

affected when the harassment is “sufficiently severe or pervasive to alter the conditions of the

victim’s employment and create an abusive working environment.” Id. at 651 (quotation marks

omitted). The severity or pervasiveness of the harassment is viewed in the totality of the

circumstances. Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 330 (5th Cir. 2009).

       An employer is vicariously liable “to a victimized employee for an actionable hostile

environment created by a supervisor with immediate (or successively higher) authority over the

employee.” Ellerth, 524 U.S. at 765; Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998).

A supervisor, for purposes of the employer’s vicarious liability under Title VII, is one who “is

empowered by the employer to take tangible employment actions against the victim.” Vance v.

Ball States Univ., 570 U.S. 421, 450 (2013). Tangible employment actions are those which

“effect a significant change in employment status, such as hiring, firing, failing to promote,

reassignment with significantly different responsibilities, or a decision causing a significant

change in benefits.” Id. at 431 (quotation marks omitted).

       If the employee does not suffer a tangible employment action, the “defending employer

may raise an affirmative defense to liability or damages, subject to proof by a preponderance of

the evidence[.]” Ellerth, 524 U.S. at 765; Faragher, 776 U.S. at 807. The Ellerth/Faragher

defense “comprises two necessary elements: (a) that the employer exercised reasonable care to

prevent and correct promptly any sexually harassing behavior, and (b) that the plaintiff employee

unreasonably failed to take advantage of any preventive or corrective opportunities provided by

the employer or to avoid harm otherwise.” Id. The need for an anti-harassment policy with a



                                               11
complaint procedure “may appropriately be addressed in any case when litigating the first

element of the defense.” Id. Also, a demonstration that the employee unreasonably failed to use

the employer’s complaint procedure “will normally suffice to satisfy the employer’s burden

under the second element of the defense.” Id.; Faragher, 776 U.S. at 807-8.

       Here, Schaefer alleges that Peralta was the individual who created the hostile work

environment by his actions at home and in the workplace. She claims that he was acting at all

times as the Parish president, and exercising supervisory control over her, even in their marital

home. But Graves and McGoey were Schaefer’s direct supervisors, not Peralta. Throughout the

relevant period, the Parish had an anti-harassment policy in place which required employees to

immediately report any harassment.53 Schaefer signed the Parish’s workplace harassment policy

on January 21, 2011.54 There is no evidence in this summary-judgment record of Schaefer’s

reporting Peralta’s allegedly harassing behavior to anyone at the Parish in accordance with the

policy. Schaefer argues that the Parish knew about Peralta’s alleged harassment by virtue of

Peralta’s own knowledge of it because he was the Parish president. Imputing the alleged

harasser’s knowledge of his own behavior to the employer when the employer has an official

reporting policy and complaint procedure would relieve the employee of any obligation to use

the procedure and give the employer a chance to ameliorate the situation – a result that is

contrary to the precedent and rationale of Ellerth and Faragher. This Court is duty-bound to

adhere to the Supreme Court’s controlling precedent and must grant the Parish’s motion for

summary judgment on Schaefer’s hostile work environment claim because she failed to avail

herself of the Parish’s anti-harassment policy to report Peralta’s alleged workplace conduct as

would have allowed the Parish an opportunity to correct and prevent the conduct.




       53
            R. Doc. 123-14.
       54
            R. Doc. 123-13.

                                               12
IV.   CONCLUSION

      Accordingly, for the foregoing reasons,

      IT IS ORDERED that the Parish’s motion for summary judgment (R. Doc. 123) is

GRANTED, and Schaefer’s claims for retaliation and hostile work environment are DISMISSED

WITH PREJUDICE.



      New Orleans, Louisiana, this 15th day of October, 2019.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                13
